NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0222n.06

                                        Case No. 19-2194

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                  Apr 22, 2020
                                                                             DEBORAH S. HUNT, Clerk
JPMORGAN CHASE BANK, N.A.,                          )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE EASTERN DISTRICT OF
LARRY J. WINGET; LARRY J. WINGET                    )       MICHIGAN
LIVING TRUST,                                       )
                                                    )
       Defendants-Appellants.                       )



       BEFORE: SUTTON, COOK, and THAPAR, Circuit Judges.

       THAPAR, Circuit Judge. The Larry J. Winget Living Trust owes JPMorgan Chase Bank

hundreds of millions of dollars. In a recent appeal, we held that Chase could collect that money

from property held by the Trust. The question in this appeal is whether the district court could

also order Larry Winget not to interfere with the Trust property during the collection proceedings.

We see no error, so affirm.

       Five years ago, our court directed the district court to enter judgment in Chase’s favor

against the Trust for a loan guarantee. See JPMorgan Chase Bank, N.A. v. Winget, 602 F. App’x

246, 266 (6th Cir. 2015). The district court soon did so. And the bank has been trying to collect

on that judgment ever since.

       Last year, we held that Chase could collect from property held by the Trust. JPMorgan

Chase Bank, N.A. v. Winget, 942 F.3d 748, 749 (6th Cir. 2019). But not surprisingly, our decision
Case No. 19-2194, JPMorgan Chase Bank, N.A. v. Winget, et al.


didn’t end matters. See id. at 752 (“We now know better than to think that our decision today will

close the book for good.”); see also id. at 749 (collecting six prior appeals by the parties).

       The district court recently granted a writ of execution against certain corporate stock held

by the Trust. The court also ordered Winget not to interfere with the Trust property while the

parties proceed with a judicial sale of the stock. Winget then appealed.

       On appeal, Winget doesn’t challenge the writ of execution. After all, how could he? Our

most recent decision affirmed a practically equivalent order from the district court. See id. at 750–

52. Perhaps for that reason, Winget now challenges the court’s order not to interfere with the Trust

property, arguing that this injunction violates his purported right to revoke the Trust at any time.

       Two problems with that argument.

       First, Winget didn’t raise the argument in the district court or even challenge the proposed

injunction. Instead, he argued only that Chase couldn’t collect from the Trust property because he

“owns” the property. And we squarely rejected that argument in our prior decision. See id. at

749–52. In fairness, Winget didn’t know at the time that this argument was a loser because our

decision hadn’t come out yet. But that’s why parties often make arguments in the alternative.

Indeed, we expect parties to preserve arguments even when binding precedent forecloses them.

Cf. Bousley v. United States, 523 U.S. 614, 622–23 (1998). Winget hasn’t offered any reason to

excuse his forfeiture here. See Berkshire v. Beauvais, 928 F.3d 520, 530 (6th Cir. 2019).

       Second, even if we excused his forfeiture, Winget hasn’t shown that the district court

abused its discretion. See Hall v. Edgewood Partners Ins. Ctr., Inc., 878 F.3d 524, 527 (6th Cir.

2017). The parties agree that Michigan law applies. See Fed. R. Civ. P. 69(a)(1). And Michigan

has several provisions that empower courts to enjoin transfers of property during post-judgment

proceedings, including one that directly concerns the transfer of stock. See Mich. Comp. Laws



                                                 -2-
Case No. 19-2194, JPMorgan Chase Bank, N.A. v. Winget, et al.


§ 600.6037(5); see also id. §§ 600.6104(2), (5), 600.6116(1).           Indeed, our prior decision

specifically noted that Michigan law gives courts “extremely broad authority” to enforce their

judgments. Winget, 942 F.3d at 751–52 (citation omitted).

       Winget didn’t address any of these provisions in his opening brief. At best, he argues in

his reply brief that the district court improperly enjoined him because he’s not a “judgment debtor.”

But the relevant provision of Michigan law broadly provides that a court “shall have full power

and authority upon motion, and without notice, to make an order restraining the transfer of any

such shares of stock[.]” Mich. Comp. Laws § 600.6037(5). Nothing in the provision suggests that

the court cannot enjoin other parties in the case who might also try to transfer the stock.

Cf. Edmond v. Dep’t of Corr., 656 N.W.2d 842, 844 (Mich. Ct. App. 2002) (characterizing the

phrase “full power and authority” in another statute as “broad” and declining to read an implicit

limitation into the provision). Nor has Winget offered any authority that says as much. As far as

we can see—or Winget has shown—the district court didn’t abuse its discretion.

       One other point. In his briefing, Winget cites a footnote from our prior decision. See

Winget, 942 F.3d at 750 n.1. That footnote explained that Winget had previously tried to revoke

the Trust and that the district court had found this revocation to be a fraudulent transfer under

Michigan law. See id. And the footnote clarified that our decision didn’t resolve whether Winget

could revoke the Trust since the parties hadn’t appealed that issue. See id.

       But whether Winget could have revoked the Trust before the district court enjoined him

from interfering with it is beside the point now. Michigan law gives the district court the power

to enjoin actions contrary to its collection orders. And that’s all the court did here.

       We affirm.




                                                 -3-